—Order, Supreme Court, Bronx County (Janice Bowman, J.), entered August 27, 1997, denying defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In light of plaintiff’s affidavit in which she avers that she tripped on a discolored and trampled rope located on a well worn path, and her deposition testimony which, although occasionally confused, is not inconsistent with her affidavit, *101factual issues are raised as to whether defendants were at least constructively notified of the alleged hazard upon their premises to which plaintiff attributes her harm and as to whether any negligence on the part of defendants in allowing the alleged hazard to go unremedied was the proximate cause of plaintiff’s injury. Given the existence of these factual issues, defendants have not met their burden of showing that they are entitled to judgment as a matter of law (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). Concur — Milonas, J. P., Rosenberger, Wallach, Tom and Mazzarelli, JJ.